Title: To Alexander Hamilton from William S. Smith, 16 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Decr. 16th. 1799.
          
          I have the Honor of presenting two Letters recommending Mr. Thos. Arrowsmith as a Lieut. in the 12th. Regt. the respectability of General Fred. Frelinghuysen’s name, and that of Jonan. Ford Morris, Brigadier General in this State—(new jersey) aided, by his personal appearance will I have no doubt, be a sufficient inducement to think favourably, of his pursuit—he is twenty one years of age, look’s firm & healthy and having seen him in Camp Several times, am favourably impressed, by his manners and deportment—I have requested him to wait on you personally, concluding that a personal inspection will be more satisfactory, than simply to rely on, Letters of introduction—
          I have the Honor to be Sir Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt.
          
        